          Case 4:18-cv-00069-BMM Document 150 Filed 06/22/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 MONTANA WILDLIFE                                 CV-18-69-GF-BMM
 FEDERATION, et al.

 Plaintiffs,
                                                  ORDER
 v.

 DAVID BERNHARDT, in his official
 capacity as Secretary of the Interior,
 et al.

 Defendants,

 WESTERN ENERGY ALLIANCE,

 et al.

 Defendant-Intervenors.

          Plaintiffs have moved for admission of Rumela Roy (Ms. Roy), (Doc.149),
to practice before this Court in this case with Timothy J. Preso of Earthjustice, to
act as local counsel. Ms. Roy’s application appears to be in compliance with L.R.
83.1(d).

          IT IS HEREBY ORDERED:

          Plaintiffs’ motion to allow Ms. Roy to appear on its behalf (Doc. 149) is
GRANTED on the following conditions:

          1. Local counsel, Mr. Preso, will be designated as lead counsel or as co-

                                          -1-
      Case 4:18-cv-00069-BMM Document 150 Filed 06/22/20 Page 2 of 2


lead counsel with Ms. Roy. Ms. Roy must do her own work. She must do her
own writing, sign her own pleadings, motions, briefs and other documents served
or filed by him, and, if designated co-lead counsel, must appear and participate
personally in all proceedings before the Court. Local counsel, Mr. Preso, shall
also sign such pleadings, motions and briefs and other documents served or filed.

      2. Admission is not granted until Ms. Roy, within fifteen (15) days from
the date of this Order has filed an acknowledgment and acceptance of her
admission under the terms set forth above.

      3. Admission is personal to Ms. Roy.

      DATED this 22nd day of June, 2020.




                                       -2-
